               Case 1:20-cv-02321 Document 1 Filed 08/21/20 Page 1 of 3




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA

TIFFANY FRANCES HENRY                           *
2575 Irving Street, N.E.
Washington, DC 20018                            *

        Plaintiff                               *

v.                                              *       Case No.

REYNOLDS & ASSOCIATES, INC.                     *
d/b/a THE FAIRVIEW
1430 G Street, N.E.                             *
Washington, DC 2002
                                                *
and
                                                *
CHARLES M. REYNOLDS, JR.
1430 G Street, N.E.                             *
Washington, DC 20002
                                                *
and
                                                *
REESA MOTLEY REYNOLDS
1430 G Street, N.E.                             *
Washington, DC 20002
                                                *
         Defendants
     *************************************************************************

                                DEFENDANTS’ NOTICE OF REMOVAL

        Defendants, Reynolds & Associates, Inc., Charles M. Reynolds, Jr., and Reesa Motley

Reynolds, by and through their attorney, James S. Aist, and pursuant to 28 U.S.C. § 1446, hereby

file this notice of removal and state as follows:

        1.       Plaintiff, Tiffany Frances Henry, filed a civil action in the Superior Court for the

District of Columbia, Civil No. 2020 CA 002055 B, asserting that while she was a pretrial

detainee in the Fairview Residential Re-entry Center in Washington, D.C. she was the victim of

discrimination and disparate treatment based on her race and ethnicity in violation of 42 U.S.C. §




        4834-4322-7592, v. 1
               Case 1:20-cv-02321 Document 1 Filed 08/21/20 Page 2 of 3




1983 (Count III) and Title VI of the Civil Rights Act of 1964 (Count IV). In addition, the

Plaintiff asserts claims for violation of the D. C. Human Rights Act of 1977 (Count I),

Intentional Infliction of Emotional Distress (Count II), and Unlawful Detention (Count V). A

copy of the Complaint and all other pleadings filed in the Superior Court for the District of

Columbia is attached hereto as Exhibit 1.

        2.       This action is removable to this Court under 28 U.S.C. § 1331 based on federal

question jurisdiction because Count III and Count IV of the Complaint concern claims arising

under the laws of the United States.

        3.       In accordance with 28 U.S.C. § 1441(a), removal to the United States District

Court for the District of Columbia is proper as this is the federal district court for the district and

division embracing the place where the above-described action is pending.

        4.       All Defendants were served with Plaintiff’s Complaint in this action on July 17,

2020, and file this Notice of Removal within 30 days of service. See 28 U.S.C. § 1446(b) and

Federal Rule 6 (a).

        WHEREFORE, Defendants, Reynolds & Associates, Inc., Charles M. Reynolds, Jr., and

Reesa Motley Reynolds hereby pray the action pending in the Superior Court for the District of

Columbia be removed to the United States District Court for the District of Columbia on the

grounds of federal question jurisdiction.



                                                       /s/
                                                James S. Aist (Bar No. 481387)
                                                ANDERSON, COE & KING, LLP
                                                Seven Saint Paul Street, Suite 1600
                                                Baltimore, MD 21202
                                                T: 410-752-1630 / F: 410-752-0085
                                                aist@acklaw.com
                                                Attorney for Defendants



        4834-4322-7592, v. 1
             Case 1:20-cv-02321 Document 1 Filed 08/21/20 Page 3 of 3




                                  Certificate of Service


      I HEREBY CERTIFY that on this 17th day of August 2020, a copy of Defendant’s Notice
of Removal was electronically filed and/or served upon:

Johnny Barnes
301 G Street SW, Suite B101
Washington, DC 20024
Attorney for Plaintiff


                                                /s/
                                         James S. Aist (Bar No. 481387)




      4834-4322-7592, v. 1
